DETAILED ACTION
Claims 1-3, 8, 10, 12-14, 19, and 20 are considered for examination. Claims 1-3, 5, 12-14, 19, and 20 are amended. Claims 4-7, 9, 11, and 15-18 are canceled.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021has been entered.
Response to Arguments
Applicant's arguments filed 12/28/2021 have been fully considered but they are not persuasive in full.
Some informalities and issues under 35 U.S.C. §112 have been resolved upon amendment and is appreciated by examiner. However, some issues under 35 U.S.C. §112 have persisted and are adapted and maintained in the Action herein.
In response to applicant's arguments under 35 U.S.C. §112(a), that the amended claims overcome the issues of correlating the identified personal attribute with the core attributes in claims  3 and 14, The Office finds this argument non-persuasive. The specification still does not provide sufficient support for the algorithms used by the system to determine which/how attributes are correlated to the particular core attributes listed. In other words, while the environmental data is analyzed to identify personal attributes, a description of which personal attributes and how these particular attributes are automatically determined to be correlated to the core attributes is not described in the specification. For at least these reasons, the rejection under §112(a) for claims 2, 3, 14, and dependents thereof is adapted and maintained in the present rejection.
In response to applicant's arguments under 35 U.S.C. §103, that the amended claims overcome the previous combination of references, The Office finds this argument persuasive and the rejection is withdrawn herein. 
Examiner’s response to arguments are intended to be compliant with each and every argument included within Applicant’s Remarks. In cases, some arguments may be addressed between various responses within this Office Action. Generally, acquiescence is not intended for any arguments not addressed in their totality. In contrast, each and every argument not addressed in the previous Office Action by Applicant is/are considered acquiescent forthwith except where disclaimed by Applicant. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3, 14, and any dependents thereof, are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claimed subject matter is not commensurate with the scope of the subject matter for which there is written description support in the specification. In particular, sufficient description (e.g., a flowchart, step-by-step instructions or the like) is not provided for “analyzing, by the one or more processors, the environmental data, utilizing a natural language processing algorithm and an image recognition algorithm, to identify personal attributes in the environmental data and to associate one or more of the identified personal attributes with the user and each entity of the one or more entities; and correlating, by the one or more processors, the identified personal attributes with the core attributes”. Examples in the specification are detailed in ¶ [0023], [0027], [0028], [0030], [0053], [0055], [0067], [0070]-[0075], and [0079] wherein various machine learning algorithms and APIs are applied to analyze captured audio and video interactions in order to construct a user profile with respect to various pre-defined core attributes, however a sufficient description of the algorithms utilized to determine these core attributes based upon the captured audio and image interactions is not provided in the specification. For example, explicit discussion of how a particular personalized attribute is categorized across the various core values in Table A is not provided. To remedy such issue, examiner suggests narrowing the scope of the claim to avoid the limitation, narrowing the claim to particular algorithms which are explicitly described to convert interactions to particular core values, or pointing to paragraphs which sufficiently describe the algorithms in totality which are needed to perform all aspects/embodiments of claimed limitation in order for the claims to be compliant under §112(a) and commensurate with the subject matter supported in the specification.


Allowable Subject Matter
Claims 1, 2, 8, 10, 12, 13, 19, and 20 are allowed.
Claims 3 and 14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is an examiner’s statement of reasons for allowance: As a result of the particular requirement that prediction outcomes be based upon historical data describing previous with entities and circumstantial attributes in the claimed arrangement, the instant claims recite a novel system/method for suggesting conversational partners to users. The particular method of adjusting perceived negative or positive outcomes of a user initiating contact with an entity based on historical conversational data and circumstantial attributes is not taught or disclosed in the art of record in combination with the other features of the claim.
Specifically, the nearest prior art of record is found to be the combination of Wexler (US Pub. 2018/0114331 A1) in view of Tuck et al. (US Pub. 2007/0069901 A1) in further view of Chang et al. (US Pub. 2016/0111019 A1), Koenig (US Pub. 2018/0047070 A1) and Adams et al. (US Pub. 2019/0087749 Wexler discloses a system for identifying user attributes in a vicinity of a user and providing suitable partners with matching attributes. Tuck et al. teaches a system for matching a user with a romantic partner within the vicinity and providing an indication via an indication device to facilitate meeting. Chang et al. teaches developing a user profile based on recorded environmental data. Koenig teaches matching users who have similar interactions with content. Adams teaches using a cognitive agent to analyze environmental data.  This combination, however, is silent on the added feature of predicting interaction outcomes based on conversational history and circumstantial attributes, and a combination of the references to meet such limitations if found would likely only be properly motivated based on information drawn from the instant application’s disclosure.
Therefore, based on the cited prior art of record there is no singular reference, nor combination of references, which an individual having ordinary skill in the art at the time before the effective filing date of the claimed invention would have combined to meet the claimed invention. For these reasons the claims are found distinguishable over the cited prior art, subject to the extent of the claims interpretation as examined herein and upon remedying the noted deficiencies with respect to § 112(a) and §112(b) for noted claims 3 and 14.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

















Conclusion
Further pertinent prior art includes but is not limited to that which is listed in the attached Notice of References Cited. These references are related to the various features of the amended independent claims.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM D ERMLICK whose telephone number is (571)270-5986.  The examiner can normally be reached on 8:30-4:30 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vasat can be reached on (571) 270-7625.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/WILLIAM D ERMLICK/Primary Examiner, Art Unit 3715